The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
This office action is response to communication of August 12, 2020. Claims 1 to 20 are currently active in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,775,941. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are related to a spherical input device for generating musical outputs by using force sensors.
Instant application 16/991,032
Conflicting Patent 10,775,941
1. A method of generating musical outputs from a spherical input and output device, comprising the steps of: tossing said device against a surface of an object to generate a return movement; activating a sensor embedded under a compressive material of said device to generate a force signal corresponding to the impact of said device against said surface; activating an inertial measurement unit sensor to generate an inertial measurement unit signal corresponding to the acceleration, velocity or spin of said return movement; processing said force signal to generate force data; processing said inertial measurement unit signal to generate inertial measurement data; transmitting said force data and said inertial measurement data to a receiving device electrically coupled to the spherical input and output device; translating said force data and said inertial measurement unit data to generate a musical output corresponding to the force and one of acceleration, velocity or rotation of the return movement. 

2. The method of claim 1 wherein force data and Inertial Measurement Unit data is translated into a data output in the format of at least one of Musical Instrument Digital Interface (MIDI) data or OSC (Open Sound Control) data. 

3. The method of claim 1, further including an algorithm for translating the force data to generate an audio output, wherein the intensity of the audio output is based on the amplitude of the force signal. 

4. The method of claim 1, further including an algorithm for translating the rotation of said device to generate audio output modified by at least one of sample 

5. The method of claim 1, further including an algorithm for translating combinations of Inertial Measurement Unit data, including data representing an altitude of said device or other calculations of position, orientation, or movement in three-dimensional space of said device into modifications of said musical output based at least one of timbre, tone, rhythm, melody, frequency, or pitch. 

6. The method of claim 1, further including an algorithm for translating a temporal interval between successive impacts of said device against said surface wherein the musical output is timed for playback from a set of pre-determined options based on a series of temporal interval thresholds. 

7. The method of claim 1, further including an algorithm for translating said force data to generate a lighting effect on said device based on the intensity of impact of said device against said surface. 

9. The method of claim 1, further including an algorithm for processing the intensity of said force signal to generate force data that is further translated into a lighting output wherein colors of said lighting output based on the intensity of impact of said device against said surface. 







A spherical input and output device for capturing a return movement from tossing said device against a surface, said device comprising: a compressive outer shell for absorbing the force of said device against said surface; a protected inner core with a power source for powering electrical components comprising: a sensor for capturing a force of impact of said device against said surface to generate force signals; an inertial measurement unit sensor for measuring the return movement of said device to generate inertial measurement signals corresponding to acceleration, velocity or spherical rotation of said device; a microprocessor for processing force signals and inertial measurement signals for generating force data and inertial measurement unit data; a transceiver for transmitting force data and inertial measurement unit data to a receiving device electrically coupled to the spherical input and output device, said receiving device comprising: an algorithm for translating said force data and said inertial measurement unit data to generate a musical output corresponding to the force and one of acceleration, velocity or spin of the return movement. 

11. The device of claim 10 wherein said device includes an outer protective material made of at least one of rubber, silicone, plastic, glass, wood, fabric, or a synthetic polymer. 

12. The device of claim 10 wherein the inner core of said device is protected, and suspended through symmetrical distribution of weight in the center of the device. 

13. The device of claim 10 wherein the outer shell of said device is constructed of a synthetic polymer or a combination synthetic polymers to facilitate the return movement of the device. 

14. The device of claim 10 which includes at least one video camera embedded on the outer shell. 

15. The device of claim 10 wherein the outer shell of said device is constructed of a series of individual panels arranged in such a way as to form a spherical shaped covering. 

16. The device of claim 10 further comprising at least one Light Emitting Diode (LED) or other light emitting elements. 



18. The device of claim 10 further comprising at least one video display screen on the outer shell of said device. 

19. The device of claim 10 wherein the outer shell is constructed of a transparent or translucent material optimized for light diffusion through the outer shell. 

20. The device of claim 10 further comprising a tactile matrix sensor array on said outer shell optimized to detect touch and impact on the surface of said device, such that a user can hold or grip the device from any direction and their fingertips will land on at least one tactile element of said tactile matrix.
generating musical outputs from a sensorized spherical input and output device through a plurality of user gestures, comprising the steps of: activating one or more force sensors along the surface area of the spherical input and output device for capturing degrees of force applied to said sensors to generate force sensor signals; activating inertial measurement unit sensors to generate inertial measurement signals; processing said force sensor signals for generating force data; processing said inertial measurement signals for generating inertial measurement data; transmitting said force data and said inertial measurement data to a receiving device electrically coupled to the spherical input and output device; translating said force data into a first musical output; combining force data and said inertial measurement unit data to generate a second musical output based on a modification of the first musical output. 

    



10. The method of claim 9, further comprising the steps of: activating inertial measurement unit sensors through movement of the spherical input and output device in three-dimensional space along an x-axis, y-axis, z-axis to generate a first set of inertial measurement signals in a three-dimensional space; activating inertial measurement unit sensors through a change of one of acceleration, velocity or spherical rotation to generate a second set of inertial measurement signals; processing said first set of inertial measurement signals to generate a first set of inertial measurement data; processing said second set of inertial measurement signals to generate a second set of 

    11. The method of claim 9, further comprising the step of calibrating a base state wherein no modification is made to the first musical output. 

    12. The method of claim 9, further comprising the step of applying a learning algorithm to map specific user gestures with the spherical input and output device 

    13. The method of claim 9, wherein the second musical output includes a change of one of: tone, pitch, volume or frequency. 

    14. The method of claim 9, further comprising the step of spinning the spherical input and output device to change the playback speed of the first musical output. 

    15. The method of claim 9 further comprising the step of storing the inertial measurement data corresponding to a user's gestures and mapping the user's gestures to specific and repeatable musical outputs corresponding to those same gestures. 




1. A spherical input and output device for capturing user gestures and translating the user gestures into musical outputs comprising: force sensors along the surface area of the spherical input and output device for capturing degrees of force applied to said sensors to generate force sensor signals; said force sensors electrically coupled to an inner core; the inner core with electrical components comprising: inertial measurement unit sensors positioned within the core for measuring the movement of the spherical input and output device in three-dimensional space along an x-axis, y-axis, z-axis and for measuring acceleration, velocity and spherical rotation to generate inertial measurement signals; a power source for powering said sensors and electrical components; a microprocessor for processing force sensor signals and inertial measurement signals for generating force data and inertial measurement unit data; a transceiver for transmitting force data and inertial measurement unit data to a receiving device electrically coupled to the spherical input and output device, comprising: a translator for translating said force data into a first musical output; an algorithm for combining force data and inertial measurement unit data to generate a second musical output based on a modification of the first musical output. 

    2. The spherical input and output device of claim 1, wherein the inertial measurement unit calibrates a base state wherein no modification is made to the first musical output. 

    3. The spherical input and output device of claim 1, wherein the force sensors are distributed equidistant along both hemispheres of the sphere as to be triggered by the user's hands in any spherical configuration. 

    4. The spherical input and output device of claim 1, wherein the force sensors are embedded under a compressive material surrounding the spherical input and output device. 

    5. The spherical input and output device of claim 1, wherein the electrical components are balanced within the core to as to equally distribute the mass of the spherical input and output device from the center of the core. 

    6. The spherical input and output device of claim 1, wherein the tossing, 

    7. The spherical input and output device of claim 1, further comprising a learning algorithm that maps user gestures to different musical outputs, each musical output corresponding to a different force value, a different position along the x-axis, y-axis and z-axis, and values for acceleration, velocity and spherical rotation. 

    8. The spherical input and output device of claim 1, wherein spherical rotation of the spherical input and output device in one direction increases the speed of playback of musical outputs, and spherical rotation in the opposite direction slows down the speed of playback of musical outputs. 


   
    16. A system for capturing user gestures and translating the user gestures into musical outputs using a spherical input and output device, comprising: force sensors along the surface area of the spherical input and output device for capturing degrees of force applied to said sensors to generate force sensor signals; said force sensors electrically coupled to an inner core; the inner core with electrical components comprising: inertial measurement unit sensors positioned within the core for measuring the movement of the spherical input and output device in three-dimensional space along an x-axis, y-axis, z-axis and for measuring acceleration, velocity and spherical rotation to generate inertial measurement signals; a power source for powering said sensors; a microprocessor for processing 



    18. The system of claim 16, further comprising the step of applying a learning algorithm to map specific user gestures with the spherical input and output device in three dimensional space to specific musical outputs. 

    19. The system of claim 16, wherein the second musical output includes a change of one: of tone, pitch, or volume. 

    20. The system of claim 16, further comprising computer programmable code for storing the inertial measurement data corresponding to a user's gestures and mapping the user's gestures to specific and repeatable musical outputs corresponding to those same gestures. 

    21. A computer implemented system for processing signals from a user's gestures with a sensorized sphere, comprising: a processor for processing sensor signals from capacitive sensors and inertial measurement movement unit sensors; a translator for translating sensor signals into computer readable capacitive data and computer readable inertial measurement data; computer programmable code for analyzing capacitive data and instructing an audio engine to play a first musical output based on the capacitive data; computer programmable code for translating the inertial measurement data into acceleration data, velocity data, and movement data along an x-axis, y-axis, and z-axis; computer programmable code for combing the movement data with the capacitive data to change the pitch of the first musical output; computer .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R 1.111 to consider these references fully when responding to this action.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
U.S. Patent Publication 2013/0088421 to Ueno et al. disclose a spherical input device. 
U.S. Patent Publication 2015/0042563 A1 to Tsukahara et al. disclosing spherical input device 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692